IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-69,810-07


                      EX PARTE JAMES BELL MCCOY, SR., Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W02-02115V(C) IN THE 292ND DISTRICT COURT
                             FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and sentenced to thirty-five years’ imprisonment.

        After a review of the record, we find that Applicant’s complaint regarding the denial of work

time credit is without merit. See Ex parte Palomo, 759 S.W.2d 671, 674 (Tex. Crim. App. 1988).

Therefore, we deny relief.

        Applicant’s claims regarding ineffective assistance of counsel and the validity of the

indictment are dismissed as subsequent. TEX . CODE CRIM . PRO . Art. 11.07 §4(a)-(c).
                          2

Filed: January 13, 2016
Do not publish